This matter having come before the Court on the State's application seeking emergent relief related to a pending appeal (A-80-16), in the form of a stay of the Superior Court, Appellate Division's March 21, 2017 published decision; and
A single justice of the Court having referred the application to the full Court for consideration of the State's request for a stay; and
The Court having reviewed the instant application and attachments, including any brief(s) to the Appellate Division filed by the parties on the motion for a stay, the Appellate Division's June 6, 2017 disposition of the motion for a stay, and the Appellate Division's published opinion of March 21, 2017, and for good cause shown; it is
ORDERED that the State's request for a stay of the Appellate Division's judgment is granted.